             Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 1 of 40




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                   §
    In re:                                                         §     Chapter 11
                                                                   §
    AGILON ENERGY HOLDINGS II, LLC, et al.                         §     Case No. 21-32156 (MI)
                                                                   §
                                       Debtors.1                   §     (Jointly Administered)
                                                                   §

              DEBTORS’ EMERGENCY MOTION FOR ENTRY OF AN ORDER
     (I) AUTHORIZING SENIOR SECURED POSTPETITION FINANCING PURSUANT
     TO 11 U.S.C. § 364, (II) AUTHORIZING USE OF CASH COLLATERAL PURSUANT
         TO 11 U.S.C. § 363, (III) GRANTING ADEQUATE PROTECTION PURSUANT
         TO 11 U.S.C. §§ 361, 363, AND 364, AND (IV) GRANTING RELATED RELIEF

              EMERGENCY RELIEF HAS BEEN REQUESTED. RELIEF IS REQUESTED NOT
              LATER THAN 1:30 P.M. ON SEPTEMBER 2, 2021.

              IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
              EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST APPEAR AT
              THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE DATE THE
              RELIEF IS REQUESTED IN THE PRECEDING PARAGRAPH. OTHERWISE, THE
              COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF
              REQUESTED.

              A HEARING WILL BE CONDUCTED ON THIS MATTER ON SEPTEMBER 2, 2021 AT
              1:30 P.M. (CENTRAL TIME) IN COURTROOM 404, 4TH FLOOR, 515 RUSK STREET,
              HOUSTON, TEXAS 77002. PARTICIPATION AT THE HEARING WILL ONLY BE
              PERMITTED BY AN AUDIO AND VIDEO CONNECTION.

              AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-IN FACILITY.
              YOU MAY ACCESS THE FACILITY AT (832) 917-1510. ONCE CONNECTED, YOU
              WILL BE ASKED TO ENTER THE CONFERENCE ROOM NUMBER. JUDGE
              ISGUR’S CONFERENCE ROOM NUMBER IS 954554. VIDEO COMMUNICATION
              WILL BE BY USE OF THE GOTOMEETING PLATFORM. CONNECT VIA THE FREE
              GOTOMEETING APPLICATION OR CLICK THE LINK ON JUDGE ISGUR’S HOME
              PAGE. THE MEETING CODE IS “JUDGEISGUR”. CLICK THE SETTINGS ICON IN
              THE UPPER RIGHT CORNER AND ENTER YOUR NAME UNDER THE PERSONAL
              INFORMATION SETTING.

              HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN ADVANCE OF
              BOTH ELECTRONIC AND IN-PERSON HEARINGS.      TO MAKE YOUR
              APPEARANCE, CLICK THE “ELECTRONIC APPEARANCE” LINK ON JUDGE


1
    The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
    Employer Identification Numbers, are as follows: Agilon Energy Holdings II, LLC (3389), Case No. 21-32156;
    Victoria Port Power LLC (4894), Case No. 21-32157; and Victoria City Power LLC (4169), Case No. 21-32158.
    The Debtors’ mailing address is: 5850 San Felipe, Ste 601, Houston, Texas 77057.
          Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 2 of 40




            ISGUR’S HOME PAGE. SELECT THE CASE NAME, COMPLETE THE REQUIRED
            FIELDS AND CLICK “SUBMIT” TO COMPLETE YOUR APPEARANCE.


          The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this Emergency Motion for Entry of an Order (i) Authorizing Senior Secured Postpetition

Financing Pursuant to 11 U.S.C. § 364, (ii) Authorizing Use of Cash Collateral Pursuant to 11

U.S.C. § 363, (iii) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363, and 364, and

(iv) Granting Related Relief (the “Motion”). In support of the Motion, the Debtors submit the

Declaration of Hugh Smith in Support of the Debtors’ Emergency Motion for Entry of an Order (I)

Authorizing Senior Secured Post-Petition Financing Pursuant to 11 U.S.C. § 364, (II) Authorizing

Use of Cash Collateral Pursuant to 11 U.S.C. § 363, (III) Granting Adequate Protection Pursuant

to 11 U.S.C. §§ 361, 363 and 364, and (IV) Granting Related Relief (the “Second Smith

Declaration”) and state as follows:2

                                       PRELIMINARY STATEMENT

          1.       The Interim DIP Order represents the culmination of extensive and robust

negotiations between the Debtors, the DIP Lenders and the Creditors Committee. In the last two

weeks, the parties have been engaged in ongoing discussions with regard to all of the potentially

disputed issues relating to the Replacement DIP Facility. Thus, the Interim DIP Order that the

Debtors now present to the Court represents the parties’ complete consensus on all issues relating

to the Replacement DIP Facility, an achievement that is very rare at this stage of the proceedings.

          2.       The Court approved the Emergency DIP Facility on July 15, 2021, which was

funded on July 16, 2021. The Emergency DIP Facility provided urgent liquidity as a bridge to a

comprehensive DIP Credit Agreement that would repay the Emergency DIP Facility, fund


2
    Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Interim DIP Order or
    the DIP Credit Agreement (each as defined herein), as applicable.


                                                          2
           Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 3 of 40




operations, and allow for a process for the sale of substantially all of the Debtors’ assets (the

“Replacement DIP Facility”).

           3.       Since the Emergency DIP Facility was approved, the Debtors have recommenced

operations at their two gas-fired power plants, restoring some revenue, and are now on a path

towards achieving the goals of these Cases. Approval of the Replacement DIP Facility is the next

essential step.

           4.       The $30 million Replacement DIP Facility will: (a) provide working capital for the

Debtors; (b) refinance and/or repay all outstanding obligations in connection with the Emergency

DIP Facility and certain Prepetition Obligations; (c) allow payment of Adequate Protection Fees

and Expenses; and (d) fund the Carve Out (as described further below).

           5.       The proposed Replacement DIP Facility is a central pillar of the Debtors’ strategy

in these Cases. It provides critical liquidity for the business and its restored operations through

the duration of the sale process and permits the Debtors to administer these Cases to their

conclusion with a high degree of certainty and consensus among key stakeholders. To that end,

the Debtors, the Prepetition Secured Parties, and the DIP Lenders have collaborated efficiently to

execute the DIP Credit Agreement substantially in the form attached to the Interim DIP Order as

Exhibit 1. Accordingly, the Debtors request entry of DIP Orders authorizing the Debtors to enter

into the Replacement DIP Facility.

                                             RELIEF REQUESTED

           6.       The Debtors seek entry of an interim order, substantially in the form attached hereto

(the “Interim DIP Order”) and a final order (the “Final DIP Order,”3 and, together with the Interim

DIP Order, the “DIP Orders”), inter alia,

           (i)      authorizing the Debtors to obtain senior secured postpetition financing on a

3
    The Debtors will file a proposed Final DIP Order prior to the Final Hearing.


                                                            3
Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 4 of 40




        superpriority basis consisting of a senior secured superpriority credit facility in the
        aggregate principal amount of up to $30,000,000.00 (the “Replacement DIP
        Facility”) consisting of: (a) a new money multi-draw new money (x) term loan
        facility in the aggregate principal amount of up to $6,000,000 on an interim basis
        (the “Interim DIP Term Loan”), a portion of which shall be used to repay the
        Emergency DIP Facility in full, (y) term loan facility in the aggregate principal
        amount of up to $15,000,000, minus the principal amount of the Interim DIP Term
        Loan, on a final basis (the “Final DIP Term Loans”, and together with the Interim
        DIP Term Loan, the “DIP Term Loans”) and (b) roll-up loans to refinance on a one-
        to-one basis the Term Notes and the Revolving Notes on a pro rata basis across the
        Prepetition Secured Parties’ holdings of the Senior Notes (as such terms are defined
        below), (x) upon entry of the Interim DIP Order, the principal amount of the Interim
        DIP Term Loan on an interim basis (the “Interim Roll-Up Loans”); and (y) upon
        entry of the Final DIP Order, the principal amount of the Final DIP Term Loan on
        a final basis (the “Final Roll-Up Loans” and together with the Interim Roll-Up
        Loans, the “Roll-Up Loans”; and the DIP Term Loans, together with the Roll-Up
        Loans, collectively, the “DIP Loans”), pursuant to the terms and conditions of that
        certain Senior Secured, Superpriority Debtor-In-Possession Credit Agreement
        dated as of September [__], 2021 (as the same may be amended, restated,
        supplemented, waived or otherwise modified from time to time, the “DIP Credit
        Agreement”), substantially in the form attached to the Interim DIP Order as Exhibit
        1, by and among the Debtors, each as a “Borrower,” The Prudential Insurance
        Company of America, as administrative agent under the DIP Documents (as
        defined below, in such capacity, the “DIP Administrative Agent”), Wilmington
        Trust, National Association, as collateral agent under the DIP Documents (as
        defined below, in such capacity, the “DIP Collateral Agent” and, together with the
        DIP Administrative Agent, the “DIP Agents”), and the lenders party thereto
        (the “DIP Lenders” and, together with the DIP Agents, the “DIP Secured Parties”);

(ii)    authorizing the Debtors to execute and deliver the DIP Credit Agreement and any
        other agreements, instruments, pledge agreements, guarantees, control agreements
        and other loan documents and documents related thereto (including any security
        agreements, mortgages, intellectual property security agreements, control
        agreements, or notes) (as amended, restated, supplemented, waived, and/or
        modified from time to time, and collectively, with the DIP Credit Agreement, the
        “DIP Documents”) and to perform such other acts as may be necessary or desirable
        in connection with the DIP Documents;

(iii)   granting the Replacement DIP Facility and all obligations owing thereunder and
        under, or secured by, the DIP Documents to the DIP Secured Parties (collectively,
        including all obligations described in the DIP Documents, the “DIP Obligations”)
        allowed superpriority administrative expense claim status in each of the Cases and
        any Successor Cases;

(iv)    granting to the DIP Collateral Agent, for the benefit of the DIP Secured Parties
        under the DIP Documents automatically perfected security interests in and liens on
        all of the DIP Collateral (as defined herein), including, without limitation, all


                                          4
Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 5 of 40




        property of the Debtors constituting “Cash Collateral” as defined in section 363(a)
        of the Bankruptcy Code (“Cash Collateral”), which liens shall be subject to the
        priorities set forth herein;

(v)     authorizing and directing the Debtors to pay the principal, interest, fees, expenses
        and other amounts payable under the DIP Documents as such become due and
        payable, including, without limitation, letter of credit fees (including issuance and
        other related charges), collateral agent’s fees, the reasonable fees and
        disbursements of the DIP Lenders’ and the DIP Agents’ attorneys, advisors,
        accountants and other consultants, all to the extent provided in, and in accordance
        with, the DIP Documents;

(vi)    authorizing the Debtors to use, on the terms described herein and in the Interim DIP
        Order, the Prepetition Collateral (as defined herein), including the Cash Collateral
        of the Prepetition Secured Parties under the Prepetition Senior Secured Note
        Documents (each as defined herein);

(vii)   providing adequate protection to the Prepetition Secured Parties for any diminution
        in value of their interests in the Prepetition Collateral, including Cash Collateral,
        for any reason provided for under the Bankruptcy Code, including the imposition
        of the automatic stay, the Debtors’ use, sale, or lease of the Prepetition Collateral,
        including Cash Collateral, and the priming of their respective interests in the
        Prepetition Collateral (including by the Carve Out) pursuant to the terms and
        conditions set forth herein and in the Interim DIP Order (“Diminution in Value”);

(viii) vacating and modifying the automatic stay imposed by section 362 of the
       Bankruptcy Code to the extent necessary to implement and effectuate the terms and
       provisions of the DIP Documents and the Interim DIP Order;

(ix)    deeming a portion of the Term Notes and Revolving Notes to be Roll-Up Loans
        issued and outstanding under the DIP Documents and all obligations in connection
        with such rolled-up Term Notes to constitute Obligations (as defined in the DIP
        Documents) for all purposes thereof;

(x)     approving on a final basis the relief set forth in the Emergency Order (I)
        Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the
        Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority
        Administrative Expense Status, (IV) Granting Adequate Protection to the
        Prepetition Secured Parties, (V) Modifying the Automatic Stay, and (VI) Granting
        Related Relief (the “Emergency DIP Order”) [Docket No. 49]; and

(xi)    scheduling a final hearing (the “Final Hearing”) to consider the relief requested in
        the DIP Motion on a final basis and approving the form of notice with respect to
        the Final Hearing.

                         JURISDICTION AND VENUE

7.         This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1334.


                                          5
       Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 6 of 40




This is a core proceeding under 28 U.S.C. § 157(b). Venue of these Cases and the Motion is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       8.      Pursuant to Bankruptcy Rule 7008, the Debtors consent to the entry of a final order

by the Court with regard to the relief requested in the Motion. The statutory bases for the relief

sought herein are sections 105, 361, 362, 363, 364(c)(l), 364(c)(2), 364(c)(3), 364(d), 364(e), and

507 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), rules

2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and rules 1075-1, 4002-1, and 9013-1 of the Bankruptcy Local Rules for the Southern

District of Texas (the “Local Rules”).

                                         BACKGROUND

       9.      The Debtors are in the business of providing gas-fired peaking electric energy to

the ERCOT market. The Debtors own and operate two (2) facilities located near Victoria, Texas:

Victoria Port Generation Station (the “Victoria Port Facility”) and Victoria City Generation Station

(the “Victory City Facility” and together with the Victoria Port Facility, the “Facilities”). When

fully functional, the Facilities have a total nominal capacity of 172 megawatts. The Facilities

incorporate two refurbished LM6000 aero derivative combustion turbines and associated

generators manufactured by General Electric.

       10.     Additional detail regarding the Debtors, their business, the events leading to the

commencement of these Cases, and the facts and circumstances supporting the relief requested

herein is set forth in the Declaration of Hugh Smith in Support of Chapter 11 Petition, First Day

Motion, and Debtors’ Emergency Motion for Entry of an Order (i) Authorizing Secured Post-

Petition Financing Pursuant to 11 U.S.C. § 364, (ii) Authorizing Use of Cash Collateral Pursuant

to 11 U.S.C. § 363, (iii) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363 and 364,

and (iv) Granting Related Relief [Docket No. 42] (the “Smith Declaration”) and the Second Smith


                                                 6
       Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 7 of 40




Declaration and is incorporated herein by reference.

                      SUMMARY OF THE DEBTORS’ PREPETITION
                      FUNDED INDEBTEDNESS AND OTHER DEBT

       11.     As of the Petition Date, a substantial portion of the Debtors’ liabilities consisted of

funded indebtedness. None of the Debtors’ funded indebtedness or equity is or was publicly

offered for sale or publicly traded.

       A.      Prepetition Senior Secured NPA

       12.     Pursuant to that certain Senior Secured Note Purchase Agreement dated as of

February 23, 2018 (as amended, restated, supplemented, or otherwise modified from time to time,

the “Prepetition Senior Secured NPA,” and together with the other “Financing Documents” as

defined therein, the “Prepetition Senior Secured Note Documents”), among, inter alia, (a) Agilon

Energy Holdings II, LLC (the “Borrower”), (b) the guarantors party thereto (the “Prepetition

Guarantors”), (c) Wilmington Trust, National Association, as the Collateral Agent under the

Collateral Agency Agreement (each as defined in the Prepetition Senior Secured NPA, in such

capacity, the “Prepetition Agent”), and (d) the purchasers and noteholders party thereto

(collectively, the “Senior Secured Noteholders,” and together with the Prepetition Agent, and all

other secured parties under the Prepetition Senior Secured Note Documents, the “Prepetition

Secured Parties”), the Borrower issued senior secured term notes in the initial aggregate principal

amount of $50,000,000 (the “Term Notes,” as defined in the Prepetition Senior Secured Note

Documents) and senior secured revolving notes in the aggregate principal amount of $23,000,000

(the “Revolving Notes,” as defined in the Prepetition Senior Secured Note Documents, and

together with the Term Notes, the “Senior Notes”). As of the Petition Date, the aggregate




                                                 7
         Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 8 of 40




outstanding principal amount of the Senior Notes was not less than $67,337,975.4

         13.      As security for the Senior Notes, the Debtors granted to the Prepetition Agent for

the benefit of the Prepetition Secured Parties first priority liens upon and senior security interests

in (collectively, the “Prepetition Liens”) substantially all of the Debtors’ property and assets

(collectively, the “Prepetition Collateral”). All of the Debtors’ cash (including any cash in deposit

accounts of the Debtors), wherever located, constitutes Prepetition Collateral (the “Cash

Collateral”) of the Prepetition Secured Parties.

         B.       Subordinated Notes

         14.      Pursuant to a separate Securities Purchase Agreement dated as of February 23, 2018

(as amended, restated, or otherwise supplemented from time to time), Agilon Energy Holdings II,

LLC issued $22 million in Senior Subordinated Notes due in 2025 (the “Subordinated Notes”).

The Subordinated Notes are subordinate in all respects to the Senior Notes. As of the Petition

Date, the aggregate principal amount outstanding, excluding fees and expenses, on account of the

Subordinated Notes was not less than approximately $26 million.5

         C.       Other Trade and Miscellaneous Unsecured Debt

         15.      The Debtors estimate that, as of the Petition Date, claims of trade and miscellaneous

unsecured creditors exceeded $14.5 million;6 additionally Shell Energy North America (U.S.), L.P.

asserts it holds a claim against the Debtors in the approximate amount of $123 million.




4
  Such amount does not include all secured obligations under the Senior Notes, including, without limitation, costs,
   expenses, fees (including attorneys’ fees), indemnities, reimbursement obligations and other charges and obligations
   that may be due and payable under the Senior Notes and the other Prepetition Senior Secured Note Documents.
5
   Such amount is based on the Debtors’ analysis of its books and records to date. The Debtors reserve any and all
   rights to amend such amount as they complete their respective analysis. Such amount does not include interest, PIK
   interest, default interest, make-whole, other premiums, costs, expenses, fees (including attorneys’ fees), indemnities,
   reimbursement obligations and other charges and obligations that may be due and payable under the Subordinated
   Notes.
6
   Such amount is based on the Debtors’ analysis of its books and records to date. The Debtors reserve any and all
   rights to amend such amount as they complete their respective analysis.


                                                            8
       Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 9 of 40




         BACKGROUND ON THE CHAPTER 11 CASES AND NEED FOR THE
                     REPLACEMENT DIP FACILITY

       A.      The Chapter 11 Cases and Approval and Funding of the Emergency DIP
               Facility

       16.     On June 27, 2021 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code commencing the Cases.

       17.     The Debtors continue in possession of their respective properties and have

continued to operate and maintain their businesses as debtors in possession pursuant to Sections

1107(a) and 1108 of the Bankruptcy Code. On June 28, 2021, the Court entered an order [Docket

No. 9] authorizing the joint administration and procedural consolidation of these Cases pursuant

to Bankruptcy Rule 1015(b).

       18.     On August 2, 2021, the United States Trustee for Region 7 (the “U.S. Trustee”)

appointed an official committee of unsecured creditors (and as may be reconstituted from time to

time, the “Creditors’ Committee”) pursuant to section 1102 of the Bankruptcy Code. No request

for the appointment of a trustee or examiner has been made in these Cases.

       19.     Shortly after the Petition Date, On July 13, 2021, the Debtors filed their Emergency

Motion for Entry of an Order (I) Authorizing Senior Secured Postpetition Financing Pursuant to

11 U.S.C. § 364, Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363, (III) Granting

Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363, and 364, and (IV) Granting Related Relief

(the “Emergency DIP Motion”) [Docket No. 38], requesting approval of the Emergency DIP

Facility. The Emergency DIP Motion was granted on July 15, 2021 (the “Emergency DIP Order”)

[Docket No. 49]. The DIP Lenders funded under the Emergency DIP Facility on July 16, 2021 in

the amount of $500,000.00, and later advanced an additional $250,000 for an aggregate amount of

$750,000.00.

       20.     By oral motion, the Court extended the maturity date on the Emergency DIP


                                                9
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 10 of 40




Facility, with the consent of the DIP Lenders and the Prepetition Secured Parties, to August 31,

2021. [The Debtors, with the consent of the DIP Lenders and the Prepetition Secured Parties, filed

a motion to approve an amendment to the Emergency DIP Facility further extending the maturity

date thereof until September [1], 2021.] The parties intend for the Replacement DIP Facility to

refinance and replace the Emergency DIP Facility.

       B.       Overview of the Replacement DIP Facility

       21.      Pursuant to the DIP Documents (as defined in the DIP Order), the Debtors seek

authority to obtain senior secured postpetition financing on a superpriority basis consisting of a

senior secured superpriority credit facility in the aggregate principal amount of up to

$30,000,000.00 consisting of: (i) an Interim DIP Term Loan in the aggregate principal amount of

up to $[6,000,000]; (ii) Final DIP Term Loans in the aggregate principal amount of up to

$15,000,000, minus the principal amount of the Interim DIP Term Loan; (iii) Interim Roll-Up

Loans in the aggregate principal amount equal to the principal amount of the Interim DIP Term

Loan; and (iv) Final Roll-Up Loans in the aggregate principal amount equal to the aggregate Final

DIP Term Loans.

       22.      Under the DIP Documents, the Debtors have agreed, subject to Court approval, to

pay the following interest and fees to the DIP Agents and the DIP Lenders:

             a. Interest Rate. Subject to terms of the DIP Credit Agreement, (i) each LIBOR Loan
                under the Facility shall bear interest on the outstanding principal amount thereof
                for each Interest Period from the applicable Borrowing date at a rate per annum
                equal to the LIBO Rate for such Interest Period plus the Applicable Margin and
                (ii) each Prime Loan under the Facility shall bear interest on the outstanding
                principal amount thereof from the applicable Borrowing date at a rate per annum
                equal to the Prime Rate plus the Applicable Margin. Interest is fully earned, due
                and owing when it accrues on each Interest Payment Date but is payable in cash on
                the Maturity Date, subject to an excess cash flow sweep.

             b. Upfront Fee. An Upfront Fee equal to 2.0% of the amount of the Commitment, to
                be distributed to each Lender on a pro rata basis, which shall be fully earned, due


                                                 10
          Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 11 of 40




                    and owing on the Closing Date, but payable in cash on the Maturity Date.

                 c. Unused Line Fee. An Unused Line Fee equal to the actual daily amount by which
                    the Commitments exceed the outstanding principal amount of the Loans times
                    0.50% per annum to each Lender on a pro rata basis, which shall be fully earned,
                    due and owing on the first day after the end of each fiscal month and on the
                    Maturity Date, but payable in cash on the Maturity Date. The unused line fee
                    shall accrue at all times from the Closing Date until the Maturity Date, including
                    at any time during which one or more of the conditions provided for in the DIP
                    Credit Agreement is not met.

                 d. Agency Fee. An Agency Fee of $50,000 per annum was paid to the Collateral
                    Agent on the Emergency Funding Closing Date with the proceeds of the Initial
                    Emergency DIP Loan (pursuant to and as defined in the Emergency DIP Order).
                    The Agency Fee shall be due and payable by the Borrower to the Collateral Agent
                    on each annual anniversary of the Closing Date. The Administrative Agent under
                    the Replacement DIP Facility is not charging an administrative agency fee.

SUMMARY OF THE KEY PROVISIONS OF DEBTORS’ PROPOSED REPLACEMENT
                          DIP FACILITY

           23.      Pursuant to Bankruptcy Rules 4001(b) through (d), and the United States

Bankruptcy Court for the Southern District of Texas Procedures for the Complex Chapter 11 Cases

(the “Complex Case Procedures”), the following is a concise summary of the material terms of the

Interim DIP Order and the terms of the Replacement DIP Facility, as specified in the DIP Credit

Agreement:7

    Material Provision                  Summary Description of Material Provision
    DIP Credit                  Borrowers: Agilon Energy Holdings II, LLC, Victoria Port Power LLC, and Victoria
    Agreement Parties           City Power LLC
    Fed. R. Bankr. P.           Guarantors: None
    4001(c)(1)(B)               Lenders: [ ]
                                Administrative Agent: The Prudential Insurance Company of America
                                Collateral Agent: Wilmington Trust, N.A.




7
    The summaries and descriptions of the terms and conditions of the Replacement DIP Facility and the proposed
     Interim DIP Order set forth in this Motion are intended solely for informational purposes to provide the Court and
     parties in interest with an overview of significant terms thereof and should only be relied upon as such. The
     summaries and descriptions are qualified in their entirety by the Interim DIP Order. In the event there is a conflict
     between this Motion and the Interim DIP Order, the Interim DIP Order, shall control in all respects. All defined
     terms in this summary and description shall have the meanings proscribed to them in the Interim DIP Order or the
     DIP Credit Agreement, as applicable.


                                                            11
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 12 of 40



Material Provision              Summary Description of Material Provision
Amount                  Up to $$30,000,000.00.
Fed. R. Bankr. P.
4001(c)(1)(B)
DIP Credit Agreement,
Preliminary Statement

Use of Proceeds         The Replacement DIP Facility shall be used:
Fed. R. Bankr. P.
4001(c)(1)(B)               to refinance and repay in full, in cash, all outstanding obligations in connection
DIP Credit Agreement,        with the Emergency DIP Facility;
Preliminary Statement
                            To refinance and repay certain Prepetition Obligations through the Roll-Up
                             Loans;

                            for Adequate Protection Fees and Expenses;

                            for the Carve Out; and

                            for working capital purposes of the Borrowers during the Case, in each case, in
                             accordance with the DIP Budget, subject to the terms and conditions of this
                             Agreement and, when entered, the Interim DIP Order or the Final DIP Order, as
                             applicable.

Conditions of Closing   Conditions Precedent to the Closing Date include:
and Borrowing
Fed. R. Bankr. P.           Credit Agreement. The execution and delivery of the DIP Credit Agreement and
4001(c)(1)(B)                related documents.
DIP Credit Agreement
§ 4.1                       Organization and Good Standing Documents. Certificates by a Responsible
                             Officer (as defined in the DIP Credit Agreement) of each Borrower attaching
                             certified copies of organizational documents, resolutions, and, if available, good
                             standing certificates or certificates of status, as applicable, for each Borrower.

                            Other Certifications. Certifications that (a) all governmental and third-party
                             consents, licenses and approvals necessary in connection with the Replacement
                             DIP Facility have been obtained and remain in effect; (b) that all representations
                             and warranties of each Borrower contained in Article V of the DIP Credit
                             Agreement or any other Loan Document (as defined in the DIP Credit Agreement)
                             are true and correct in all respects on and as of the date of any Credit Extension
                             (as defined in the DIP Credit Agreement); (c) that no Default or Event of Default
                             shall exist, or would result from such proposed Credit Extension or from the
                             application of the proceeds thereof and the making of such Credit Extension shall
                             not violate any requirement of Law and shall not be enjoined, temporarily,
                             preliminarily or permanently; (d) certificates of insurance and endorsements; and
                             (e) such other assurances, certificates, documents or consents as any Lender may
                             reasonably require.

                            Retention of Professionals. The Borrowers shall have filed an application with
                             the Bankruptcy Court to retain each of Grant Thornton LLP, as their financial
                             advisor and ERM as their investment banker in connection with the Cases and the
                             Sale Process (both as defined in the DIP Credit Agreement), such applications to
                             be satisfactory to the Required Lenders.

                            Bank Account Control Agreements. The Borrowers shall have delivered to the



                                                   12
     Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 13 of 40



Material Provision          Summary Description of Material Provision
                         Agents account control agreements in favor of the Collateral Agent and in form
                         and substance satisfactory to the Required Lenders for each of the Borrowers’
                         deposit accounts located at Allegiance Bank.

                        Initial DIP Budget. The Required Lenders shall have received the Initial DIP
                         Budget in form and substance acceptable to the Required Lenders in their sole
                         discretion certifying that the projections therein have been prepared in good faith
                         based on reasonable assumptions, and that such projections contain no statements
                         or conclusions (and there are no omissions of information) which are based upon
                         or include information known to the Borrowers to be misleading in any material
                         respect or which fail to take into account information known to the Borrowers
                         regarding materials reported therein.

                        Fees. The following fees shall have been paid on or before the Closing Date: (a)
                         all fees required to be paid to the Administrative Agent, Collateral Agent and the
                         Lenders; (b) all reasonable and documented fees, charges and disbursements of
                         counsel to the Lenders, the Collateral Agent and the Administrative Agent to the
                         extent invoiced prior to or on the Closing Date, plus such additional amounts of
                         such fees, charges and disbursements as shall constitute its reasonable estimate of
                         such fees, charges and disbursements incurred or to be incurred by it through the
                         closing proceedings.

                        Perfected Liens. Collateral Agent shall have a valid first priority perfected Lien
                         on the Collateral (as defined in the DIP Credit Agreement), subject only to the
                         Carve Out and the Permitted Prior Liens.

                        Bankruptcy Matters.

                          o   Entry of Interim DIP Order. The Bankruptcy Court shall have approved and
                              entered the Interim DIP Order no later than September [2], 2021, in form
                              and substance satisfactory to the Required Lenders in their sole discretion,
                              and shall not have been reversed, stayed or vacated, or amended,
                              supplemented or otherwise modified absent prior written consent of the
                              Required Lenders or subject to any motion for reversal, modifications,
                              amendment, appeal, leave to appeal, or stay.

                          o   Cash Management. The Borrowers shall have established or shall maintain
                              a cash management system acceptable to the Required Lenders and if
                              requested by the Required Lenders, the entry by the Bankruptcy Court of a
                              Cash Management Order shall be a condition to the funding by the Lenders
                              of the Interim DIP Term Loan. To the extent a Cash Management Order has
                              been entered by the Bankruptcy Court prior to the Closing Date, the
                              Borrowers shall have taken all steps necessary to comply with such Cash
                              Management Order. Any Cash Management Order shall not have been
                              reversed, stayed or vacated and shall have not been amended, supplemented
                              or otherwise modified absent prior written consent of the Required Lenders
                              or subject to any motion for reversal, modifications, amendment, appeal,
                              leave to appeal, or stay.

                          o   First Day Pleadings and First Day Orders. All “first day” orders shall not
                              have been amended or supplemented in any manner that could be adverse
                              to the Agents’ or the Lenders’ interests or be inconsistent, in an material
                              respect, with the terms of the DIP Credit Agreement or with the Interim DIP
                              Order unless such amendment or supplement shall have been approved in



                                               13
     Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 14 of 40



Material Provision              Summary Description of Material Provision
                                 advance in writing by the Required Lenders.

                            o    Control Over Collateral. No trustee, examiner, or receiver shall have been
                                 appointed or designated with respect to the Borrowers’ business, properties
                                 or assets and the Bankruptcy Court shall not have entered any order granting
                                 any party, other than the Borrowers and the Agents, control over any
                                 Collateral.

                     Conditions to all Credit Extensions include:

                          Representation and Warranties. All representations and warranties of each
                           Borrower contained in Article V of the DIP Credit Agreement or any other Loan
                           Document are true and correct in all respects on and as of the date of any Credit
                           Extension.

                          Default. No Default or Event of Default shall exist, or would result from such
                           proposed Credit Extension or from the application of the proceeds thereof and the
                           making of such Credit Extension shall not violate any requirement of Law and
                           shall not be enjoined, temporarily, preliminarily or permanently.

                          Loan Notice. Except with respect to the Roll-Up Loans deemed funded pursuant
                           to Section 2.01(c) of the DIP Credit Agreement, the Administrative Agent shall
                           have received a Committed Loan Notice in accordance with the DIP Credit
                           Agreement.

                          Subsequent Credit Extension. With respect to any Credit Extension requested
                           after the Final Order Entry Date, the Final DIP Order (i) shall have been entered
                           on the docket of the Bankruptcy Court on the date that is on or before twenty-one
                           (21) calendar days after the Interim Order Entry Date, and (ii) shall be in full force
                           and effect and shall not have been vacated, stayed, reversed, overturned or
                           modified in any respect without the written consent of the Required Lenders in
                           their sole discretion, and shall not have been reversed, stayed or vacated and shall
                           have not been amended, supplemented or otherwise modified absent prior written
                           consent of the Required Lenders or subject to any motion for reversal,
                           modifications, amendment, appeal, leave to appeal, or stay.

                          Budget. Each Borrowing (as defined in the DIP Credit Agreement) shall
                           demonstrate prospective compliance with the DIP Budget (as defined in the DIP
                           Credit Agreement) and the applicable Variance Report (as defined in the DIP
                           Credit Agreement) for such period.




                                                  14
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 15 of 40



Material Provision             Summary Description of Material Provision
Sale Milestones            On or before September [22], 2021, entry of the Final DIP Order;
Fed. R. Bankr. P.
4001(c)(1)(B)              On or before November 30, 2021, the Borrowers shall have filed a motion seeking
DIP Credit Agreement,       entry of an order (the “Bidding Procedures Order”) approving the Sale Process
Annex I                     (as defined in the DIP Credit Agreement) and including the Acceptable Sale
                            Provisions (as defined in the DIP Credit Agreement) and an asset purchase
                            agreement in form and substance acceptable to the Required Lenders (as defined
                            in the DIP Credit Agreement);

                           On or before December 21, 2021, the Bidding Procedures Order shall have been
                            approved by order of the Court, in form and substance acceptable to the Required
                            Lenders;

                           On or before February 10, 2022, an auction (to the extent necessary) for the sale
                            of substantially all of the Borrowers’ assets shall have occurred in accordance
                            with the requirements for the Sale Process, including, without limitation, the
                            Acceptable Sale Provisions (such process, the “Auction”);

                           On or before February 15, 2022, the Court shall have approved the results of the
                            Auction and an agreement or agreements for the sale of the assets (the “Approved
                            Sale(s)”), which order and agreements shall be in form and substance acceptable
                            to the Required Lenders; and

                           The Approved Sale(s) shall be consummated within 2 days of Court approval of
                            such Approved Sale(s).




                                                 15
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 16 of 40



Material Provision                Summary Description of Material Provision
DIP Financing             The Replacement DIP Facility will mature at the earliest of (such earliest date the
Maturity Dates            “Maturity Date”):
Fed. R. Bankr. P.
4001(c)(1)(B)                 March 1, 2022,
DIP Credit Agreement,
definition of “Maturity       the earlier of the date (i) the Borrowers enter into (or file a motion with the
Date”                          Bankruptcy Court or otherwise support another Person taking action to pursue the
                               Bankruptcy Court for approval of) a purchase agreement, unless such purchase
                               agreement is entered into in connection with the Auction conducted pursuant to
                               the Bidding Procedures Order, and (ii) the Borrowers file a motion or otherwise
                               support another person taking action to pursue the Bankruptcy Court for approval
                               of a sale (other than an Auction conducted pursuant to the Bidding Procedures
                               Order),

                              the consummation of a sale of all or substantially all of the assets of any of the
                               Borrowers or any Equity Interests of a Borrower pursuant to section 363 of the
                               Bankruptcy Code or otherwise,

                              the effective date of a Plan of Reorganization or liquidation in the Cases,

                              the date of filing or support by the Borrowers of a Plan of Reorganization that (i)
                               does not provide for indefeasible payment in full in cash of all Obligations in
                               connection with the Facility and all obligations in connection with the Prepetition
                               Senior Secured Note Documents and (ii) is not otherwise acceptable to the
                               Required Lenders,

                              the filing of a motion by the Borrowers seeking dismissal of any Cases, the
                               dismissal of any of the Cases, the filing of a motion by the Borrowers seeking to
                               convert any of the Cases to a case under Chapter 7 of the Bankruptcy Code or the
                               conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy Code,

                              the acceleration of the Obligations under the Facility following the occurrence of
                               an Event of Default under the Loan Documents, and

                              the appointment of a Chapter 11 trustee.

Interest Rate             Subject to terms of the DIP Credit Agreement, (i) each LIBOR Loan under the Facility
Fed. R. Bankr. P.         shall bear interest on the outstanding principal amount thereof for each Interest Period
4001(c)(1)(B)             from the applicable Borrowing date at a rate per annum equal to the LIBO Rate for such
DIP Credit Agreement,     Interest Period plus the Applicable Margin and (ii) each Prime Loan under the Facility
various definitions       shall bear interest on the outstanding principal amount thereof from the applicable
                          Borrowing date at a rate per annum equal to the Prime Rate plus the Applicable Margin.

                          Default Rate. While any Event of Default exists, the Borrowers shall pay interest on
                          the principal amount of all outstanding Obligations hereunder at an interest rate per
                          annum at all times equal to the Default Rate to the fullest extent permitted by applicable
                          Laws. The Default Rate means (a) with respect to any Obligation for which an interest
                          rate is specified, an interest rate per annum equal to 2.0% in excess of the interest rate
                          otherwise applicable thereto and (b) with respect to any Obligation for which an interest
                          rate is not specified or available, an interest rate per annum equal to the Prime Rate plus
                          the Applicable Margin with respect to Prime Loans plus 2.0%, in each case, to the fullest
                          extent permitted by applicable Laws.




                                                       16
     Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 17 of 40



Material Provision              Summary Description of Material Provision
Fees                   Fees include:
Fed. R. Bankr. P.
4001(c)(1)(B)              Upfront Fee. An Upfront Fee equal to 2.0% of the amount of the Commitment,
DIP Credit Agreement        to be distributed to each Lender on a pro rata basis, which shall be fully earned,
§ 2.07                      due and owing on the Closing Date, and payable in cash on the Maturity Date.

                           Unused Line Fee. An Unused Line Fee equal the actual daily amount by which
                            the Commitments exceed the outstanding principal amount of the Loans times
                            0.50% per annum to each Lender on a pro rata basis, which shall be fully earned,
                            due and owing on the first day after the end of each fiscal month and on the
                            Maturity Date, and payable in cash on the Maturity Date. The unused line fee
                            shall accrue at all times from the Closing Date until the Maturity Date, including
                            at any time during which one or more of the conditions provided for in the DIP
                            Credit Agreement is not met.

                           Agency Fee. An Agency Fee of $50,000 per annum was paid to the Collateral
                            Agent on the Emergency Funding Closing Date with the proceeds of the Initial
                            Emergency DIP Loan (pursuant to and as defined in the Emergency DIP Order).
                            The Agency Fee shall be due and payable by the Borrower to the Collateral Agent
                            on each annual anniversary of the Closing Date.




                                                  17
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 18 of 40



Events of Default       Usual and customary for debtor-in-possession financings of this type, including,
Interim DIP Order, ¶    without limitation:
Fed. R. Bankr. P.
4001(c)(1)(B)(v), (x)       non-payment of principal, interest, and fees,
DIP Credit Agreement
§ 8.01; Interim DIP         defaults under affirmative and negative covenants (subject to grace periods set
Order ¶ 31.                  forth in the DIP Credit Agreement),

                            breaches of representations and warranties,

                            cross-defaults to certain material indebtedness and swap,

                            invalidity of any Loan Documents,

                            loss of perfection or priority of any DIP Liens and DIP Super-Priority Claims,

                            termination of any Subordination Provisions (as defined in the DIP Credit
                             Agreement),

                            default or event of default under any material contract,

                            material uninsured loss incurred by any Borrower,

                            injunctions, restraints or other preventions by the order of any court or
                             governmental authority on a material part of the Debtors’ business,

                            filing of a motion seeking dismissal of any of the Cases or conversion of any of
                             the Cases to a chapter 7 case; the dismissal or conversion to a chapter 7 case of
                             any of the Cases,

                            an order that is not stayed pending appeal granting relief from the automatic stay
                             to any creditor of a Borrower other than the Agent or the Lenders with respect to
                             any claim against any property,

                            the authorization of the liquidation of a Borrower’s business or the filing of a
                             section 363 motion for approval to liquidate all or substantially all of the assets of
                             the Borrowers other than in accordance with the Sale Process and without consent
                             by the Required Lenders,

                            failure to enter the Final DIP order within twenty-one (21) calendar days after the
                             entry of the Interim DIP Order,

                            the entry of an order terminating or reducing the Borrowers’ exclusivity period
                             for proposing a plan of reorganization or any party in interest other than the
                             Borrowers shall have the right to file a plan in the Cases,

                            the amendment, modification, reversal, revocation, issuance of a stay or order to
                             vacate or supplementing of any Cash Management Order, the Interim DIP Order,
                             the Final DIP Order, any Loan Document, in any way adversely affecting the
                             Replacement DIP Facility or the claims of the Collateral Agent, the
                             Administrative Agent and the Lenders, in a manner not satisfactory to the
                             Lenders; the waiver of any condition of the Sale Process in any manner not
                             reasonably acceptable to any Lender or, an order shall be entered with respect to
                             the Case or Cases, without the prior written consent of the Required Lenders (A)
                             to permit any administrative expense or any claim (now existing or hereafter


                                                    18
     Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 19 of 40



Material Provision           Summary Description of Material Provision
                         arising, of any kind or nature whatsoever) to have administrative priority equal or
                         superior to the priority of the Collateral Agent and Lenders in respect of the
                         Obligations other than the Carve Out, (B) terminating or denying the use of cash
                         collateral, or authorizing the use of cash collateral, or (C) granting or permitting
                         the grant of a lien that is equal in priority with or senior to the liens securing the
                         Obligations other than the Carve Out and the Permitted Prior Liens,

                        failure to satisfy any of the Milestones, to the extent no extension is agreed to by
                         the Required Lenders,

                        the solicitation, filing and/or seeking or entry of an order by the Bankruptcy Court
                         confirming a plan of reorganization or liquidation in any of the Cases which (i)
                         does not contain a provision for termination of the Commitments and indefeasible
                         payment in full in cash of all Obligations hereunder and under the other Loan
                         Documents on or before the effective date of such plan upon entry thereof and (ii)
                         is not otherwise reasonably acceptable to the Required Lenders,

                        failure by any Borrower to comply with any provisions of any of the DIP Orders
                         and any Cash Management Order,

                        any Borrower rejects an unexpired lease or other contract that is projected to give
                         rise to a prepetition damages claim or an administrative expense claim, other than
                         with the prior written consent of the Required Lenders,

                        the commencement of any adversary proceeding, contested matter or other action
                         by any Borrower or any of their Affiliated or Related Parties or any other person
                         if such action is supported by any Borrower, asserting any claims and defenses or
                         otherwise against any of the Prepetition Agent or the Prepetition Noteholders with
                         respect to the obligations of any Borrower under the Prepetition Senior Secured
                         NPA or the other Prepetition Senior Secured Note Documents or the Prepetition
                         Liens (including any motion or order), except as may be expressly permitted
                         under the DIP Orders,

                        any Borrower shall make any payment or grant any form of adequate protection
                         with respect to Indebtedness existing prior to the Petition Date other than as
                         expressly permitted under the DIP Credit Agreement or the DIP Orders without
                         the consent of the Required Lenders,

                        any governmental authority shall declare any Material Project Document (as
                         defined in the DIP Credit Agreement) to be null and void or otherwise
                         unenforceable, or any party to a Material Project Document claims that such
                         document is null, void or unenforceable or otherwise repudiates the same, and
                         such document is not replaced within 90 days with a valid, binding and
                         enforceable agreement that has substantially the same or more favorable terms to
                         the Borrowers than the Material Project Document being replaced, or

                        Victoria Bloomington, LLC fails to deliver a renewal notice pursuant to Section
                         3.01 of the Victoria Port Master Lease at least (fifteen) 15 months prior to
                         expiration of the existing term.




                                                19
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 20 of 40



Material Provision                  Summary Description of Material Provision
Security and Priority      The DIP Collateral Agent, for the benefit of itself and the DIP Secured Parties is granted
Status                     the following:
Fed. R. Bankr. P.
4001(c)(1)(B)(i)           DIP Liens. Continuing, valid, binding, enforceable, non-avoidable, and automatically
Interim DIP Order ¶¶ 6–8   and properly perfected postpetition security interests in and liens (collectively, the “DIP
                           Liens”) on all real and personal property, whether now existing or hereafter arising and
                           wherever located, tangible and intangible, of each of the Debtors (the “DIP Collateral”):
                           (a) all cash, cash equivalents, deposit accounts, securities accounts, accounts, other
                           receivables (including credit card receivables), chattel paper, contract rights, inventory
                           (wherever located), instruments, documents, securities (whether or not marketable) and
                           investment property (including, without limitation, all of the issued and outstanding
                           capital stock or equivalents of each of its subsidiaries), hedge agreements, furniture,
                           fixtures, equipment (including documents of title), goods, franchise rights, trade names,
                           trademarks, servicemarks, copyrights, patents, license rights, intellectual property,
                           general intangibles (including, for the avoidance of doubt, payment intangibles), rights
                           to the payment of money (including, without limitation, tax refunds and any other
                           extraordinary payments), supporting obligations, guarantees, letter of credit rights,
                           causes of action, and all substitutions, indemnification rights, all present and future
                           intercompany debt, books and records related to the foregoing, accessions and proceeds
                           of the foregoing, wherever located, including insurance or other proceeds; (b) all
                           proceeds of leased real property; (c) the proceeds of actions brought under section 549
                           of the Bankruptcy Code to recover any postpetition transfer of DIP Collateral;
                           (d) subject to marshalling in accordance with the Interim DIP Motion, any commercial
                           tort claims, (e) subject to marshalling in accordance with the Interim DIP Motion, the
                           proceeds of any avoidance actions brought against any insider (as defined in section
                           101(31) of the Bankruptcy Code) of the Debtors pursuant to Chapter 5 of the
                           Bankruptcy Code or applicable state law equivalents; (f) subject to marshalling in
                           accordance with the Interim DIP Motion, the proceeds of any avoidance actions against
                           any non-insider, which action is not listed in the Debtors’ statements of financial affairs
                           filed at Docket Nos. 99, 100, and 101; (g) proceeds of the Debtors’ rights under sections
                           506(c) (solely to the extent such rights result from the use of the DIP Facility or the DIP
                           Collateral and are, therefore, enforceable against parties other than the DIP Agents, DIP
                           Lenders or the Prepetition Secured Parties) and 550 of the Bankruptcy Code; and (g)
                           all DIP Collateral that was not otherwise subject to valid, perfected, enforceable, and
                           unavoidable liens on the Petition Date. The DIP Liens shall not attach to the avoidance
                           actions against non-insiders listed in the Debtors’ statement of financial affairs filed at
                           Docket Nos. 99. 100 and 101 (collectively, the “Scheduled Non-Insider Avoidance
                           Actions”).


                           The DIP Liens shall have super-senior priority except that the DIP Liens shall be subject
                           to the Carve Out (as defined in the DIP Credit Agreement or DIP Orders), and shall
                           otherwise be junior only to Permitted Prior Liens (as defined in the DIP Orders), if any.
                           Other than as set forth in the Interim DIP Order or the DIP Documents, the DIP Liens
                           shall not be made subject to or pari passu with any lien or security interest heretofore
                           or hereinafter granted in the Cases or any Successor Cases and shall be valid and
                           enforceable against any trustee appointed in the Cases or any Successor Cases, upon
                           the conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy Code
                           (or in any other Successor Case), and/or upon the dismissal of any of the Cases or
                           Successor Cases. The DIP Liens shall not be subject to section 510, 549, or 550 of the
                           Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estate
                           pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to
                           the DIP Liens.

                           DIP Superpriority Claims. Upon entry of the Interim DIP Order, the DIP Secured


                                                        20
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 21 of 40



Material Provision                   Summary Description of Material Provision
                          Parties shall be granted, pursuant to section 364(c)(1) of the Bankruptcy Code, an
                          allowed superpriority administrative expense claim in each of the Cases and any
                          Successor Cases (collectively, the “DIP Superpriority Claims”) for all DIP Obligations.
                          The DIP Superpriority Claims shall have priority over any and all other obligations,
                          liabilities and indebtedness of each Debtor of the kind specified in section 503(b) and
                          507(b) of the Bankruptcy Code, including, to the extent allowed under the Bankruptcy
                          Code, any and all administrative expense claims and unsecured claims against the
                          Debtors or their estates in any of the Cases and any Successor Cases, at any time
                          existing or arising, of any kind or nature whatsoever, including, without limitation,
                          administrative expenses of the kinds specified in or ordered pursuant to sections 105,
                          328, 330, 331, 364, 503(a), 503(b), 507(a) (other than 507(a)(1)), 507(b), 546(c), 726
                          (to the extent permitted by law), 1113, and 1114 of the Bankruptcy Code, and any other
                          provision of the Bankruptcy Code, to the extent provided under section 364(c)(1) of the
                          Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estate
                          pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to
                          the DIP Superpriority Claims. The DIP Superpriority Claims shall have priority, to the
                          extent provided by section 507(b) of the Bankruptcy Code, over all administrative
                          expense claims and unsecured claims against the Debtors or their estates, now existing
                          or hereafter arising, of any kind or nature whatsoever, other than the Carve Out.
                          Notwithstanding the foregoing, the DIP Superpriority Claims shall (i) to the extent
                          applicable pursuant to the Interim DIP Order, be subject to marshalling in accordance
                          with the Interim DIP Order; and (ii) not extend to any Scheduled Non-Insider
                          Avoidance Actions.

Validity of Prepetition   The Debtors acknowledge and agree that as of the Petition Date (a) the Prepetition
Liens                     Liens on the Prepetition Collateral were valid, binding, enforceable, non-avoidable, and
Fed. R. Bankr.            properly perfected and were granted to, or for the benefit of, the Prepetition Secured
4001(c)(B)(iii)           Parties for fair consideration and reasonably equivalent value; (b) the Prepetition Liens
Interim DIP Order ¶       were senior in priority over any and all other liens on the Prepetition Collateral, subject
F(iii)-F(iv)              only to certain liens senior by operation of law (solely to the extent such liens were
                          valid, non-avoidable, and senior in priority to the Prepetition Liens as of the Petition
                          Date and properly perfected prior to the Petition Date or perfected subsequent to the
                          Petition Date as permitted by section 546(b) of the Bankruptcy Code) or otherwise
                          permitted by the Prepetition Senior Secured Note Documents (collectively, the
                          “Permitted Prior Liens”), if any; (c) the Prepetition Obligations constitute legal, valid,
                          binding, and non-avoidable obligations of the Debtors enforceable in accordance with
                          the terms of the applicable Prepetition Senior Secured Note Documents; (d) no offsets,
                          recoupments, challenges, objections, defenses, claims, or counterclaims of any kind or
                          nature to any of the Prepetition Liens or Prepetition Obligations exist, and no portion
                          of the Prepetition Liens or Prepetition Obligations is subject to any challenge or defense
                          including,      without     limitation,   avoidance,      disallowance,     disgorgement,
                          recharacterization, or subordination (equitable or otherwise) pursuant to the Bankruptcy
                          Code or any other applicable law; (e) the Debtors and their estates have no claims,
                          objections, challenges, causes of action, and/or choses in action, including, without
                          limitation, avoidance claims under Chapter 5 of the Bankruptcy Code or applicable
                          state law equivalents or actions for recovery or disgorgement, against any of the
                          Prepetition Secured Parties or any of their respective affiliates, agents, attorneys,
                          advisors, professionals, officers, directors, and employees arising out of, based upon or
                          related to the Prepetition Financing; and (f) the Debtors waive, discharge, and release
                          any right to challenge any of the Prepetition Obligations, the priority of the Debtors’
                          obligations thereunder, and the validity, extent, and priority of the liens securing the
                          Prepetition Obligations; and (g) the Prepetition Obligations constitute allowed, secured
                          claims within the meaning of sections 502 and 506 of the Bankruptcy Code.




                                                      21
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 22 of 40



Material Provision                  Summary Description of Material Provision
Cash Collateral            All of the Debtors’ cash, including any cash in deposit accounts of the Debtors,
Fed. R. Bankr. P.          wherever located, constitutes Cash Collateral of the Prepetition Secured Parties.
4001(b)(1)(B)
Interim DIP Order ¶        The Debtors are authorized to use Cash Collateral (subject to the Budget) until the DIP
F(vii)                     Termination Date (as defined in the DIP Orders) subject to the terms of the DIP Orders,
                           and DIP Documents.

Adequate                   The Debtors shall grant to the Prepetition Agent, for the benefit of the Prepetition
Protection                 Secured Parties:
Fed. R. Bankr. P.
4001(b)(1)(B)(iv),         Adequate Protection Liens. As adequate protection of the interests of the Prepetition
(c)(1)(B)(ii)              Secured Parties in the Prepetition Collateral to the extent of any Diminution in Value of
Interim DIP Order ¶¶ 13-   such interests in the Prepetition Collateral the Debtors shall grant continuing, valid,
17                         binding, enforceable, and perfected postpetition security interests in and liens (the
                           “Adequate Protection Liens”) on the DIP Collateral.

                           The Adequate Protection Liens shall be subject to the Carve Out and shall otherwise be
                           junior only to: (i) the DIP Liens; and (ii) Permitted Prior Liens, if any. The Prepetition
                           Adequate Protection Liens shall be senior to all other security interests in, liens on, or
                           claims against any of the DIP Collateral. Except as provided herein, the Adequate
                           Protection Liens shall not be made subject to or pari passu with any lien or security
                           interest in the Cases or any Successor Cases, and shall be valid and enforceable against
                           any trustee appointed in any of the Cases or any Successor Cases, or upon the dismissal
                           of any of the Cases or Successor Cases.

                           Adequate Protection Superpriority Claims. The Prepetition Secured Parties shall be
                           granted as and to the extent provided by section 507(b) of the Bankruptcy Code, an
                           allowed superpriority administrative expense claim in each of the Cases and any
                           Successor Cases (the “Adequate Protection Superpriority Claims”). Notwithstanding
                           the foregoing, the Adequate Protection Superpriority Claims shall (i) to the extent
                           applicable pursuant to the Interim DIP Order, be subject to marshalling in accordance
                           with the Interim DIP Order; and (ii) not extend to any Scheduled Non-Insider
                           Avoidance Actions.

                           The Adequate Protection Superpriority Claims shall have priority, to the extent
                           provided by section 507(b) of the Bankruptcy Code, over all administrative expense
                           claims and unsecured claims against the Debtors or their estates, now existing or
                           hereafter arising, of any kind or nature whatsoever; provided, however, the Adequate
                           Protection Superpriority Claims shall be subject to the Carve Out and shall otherwise
                           have priority in the following order: (a) the DIP Superpriority Claim, and (b) the
                           Adequate Protection Superpriority Claims.

                           Adequate Protection Fees and Expenses. The Debtors are authorized to pay reasonable
                           and documented fees, out-of-pocket expenses, and disbursements incurred by the
                           Prepetition Secured Parties (a) arising prior to the Petition Date and reimbursable under
                           the Prepetition Senior Secured Note Documents including reasonable and documented
                           fees and expenses of the Prepetition Secured Party Advisors (as defined in the Interim
                           DIP Order), and (b) in accordance with the procedures set forth in paragraph 35 of the
                           Interim DIP Order, arising subsequent to the Petition Date and reimbursable under the
                           Prepetition Senior Secured Note Documents, including reasonable and documented
                           fees and expenses of the Prepetition Secured Party Advisors.




                                                       22
          Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 23 of 40



    Material Provision                 Summary Description of Material Provision
    Waiver of 506(c) and       The DIP Secured Parties and, subject to entry of the Final DIP Order, the Prepetition
    552(b)                     Secured Parties, would each be entitled to a waiver of the provisions of sections 506(c)
    Fed. R. Bankr. P.          and 552(b) of the Bankruptcy Code.
    4001(c)(1)(B)(x)
    Interim DIP Order ¶¶ 44,
    46
    Carve Out                  The Carve Out is comprised of:
    Fed. R. Bankr. P.
    4001(c)(1)(B)                  all fees required to be paid to the Clerk of the Court and to the Office of the United
    Interim DIP Order ¶ 39          States Trustee under section 1930(a) of title 28 of the United States Code plus
                                    interest at the statutory rate,

                                   all reasonable fees and expenses up to $50,000 incurred by a trustee under section
                                    726(b) of the Bankruptcy Code,

                                   all unpaid Allowed Professional Fees and expenses set forth in the Budget, other
                                    than any restructuring, sale, success, or other transaction fee of any investment
                                    bankers or financial advisors of the Debtors or the Creditors’ Committee,8incurred
                                    by the Debtor Professionals and Committee Professionals, and

                                   Allowed Professional Fees of Professional Persons in an aggregate amount not to
                                    exceed $[___] incurred after the first business day following delivery by the DIP
                                    Lenders of the Carve Out Trigger Notice (as defined in the DIP Orders), to the
                                    extent allowed at any time, whether by interim order, procedural order, or
                                    otherwise.

    Indemnification            The Debtors shall indemnify and hold harmless the DIP Secured Parties in accordance
    Fed. R. Bankr. P.          with the terms and conditions of the DIP Documents
    4001(c)(1)(B)(ix)
    DIP Credit Agreement §§
    9.07, 11.04

    Right to File Plan         [N/A]
    Fed. R. Bankr. P.
    4001(c)(1)(B)(v)

    Modification of the        The automatic stay shall be modified as necessary to effectuate all of the terms and
    Automatic Stay             provisions of the Interim DIP Order, including, without limitation, to: (a) permit the
    Fed. R. Bankr. P.          Debtors to grant the DIP Liens, Adequate Protection Liens, DIP Superpriority Claims,
    4001(c)(1)(B)(iv)          and Adequate Protection Superpriority Claims; (b) permit the Debtors to perform such
    Interim DIP Order ¶ 22     acts as the DIP Agents, DIP Lenders, or Prepetition Secured Parties, as applicable, may
                               reasonably request to assure the perfection and priority of the liens granted herein; (c)
                               permit the Debtors to incur all liabilities and obligations to the DIP Secured Parties, and
                               the Prepetition Secured Parties under the DIP Documents, the Replacement DIP
                               Facility, and the Interim DIP Order, as applicable; and (d) authorize the Debtors to pay,
                               and the DIP Secured Parties and the Prepetition Secured Parties to retain and apply,
                               payments made in accordance with the terms of the Interim DIP Order.




8
    The Carve Out does not include any success fee or other fee due and payable upon consummation of a transaction.


                                                            23
       Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 24 of 40



 Material Provision                    Summary Description of Material Provision
 Releases                    The Debtors stipulate and agree that they forever and irrevocably release, discharge, and
 Fed. R. Bankr. P.          acquit the DIP Agents, the DIP Lenders, the Prepetition Secured Parties, and each of their
 4001(c)(1)(B)(viii)        respective successors, assigns, affiliates, subsidiaries, parents, officers, shareholders,
                            directors, employees, attorneys and agents, past, present and future, and their respective
 Interim DIP Order ¶ F(v)   heirs, predecessors, successors and assigns (collectively, the “Releasees”) of and from
                            any and all claims, controversies, disputes, liabilities, obligations, demands, damages,
                            expenses (including reasonable attorneys’ fees), debts, liens, actions and causes of action
                            of any and every nature whatsoever relating to, as applicable, the Emergency DIP
                            Facility, the Emergency DIP Order, the Replacement DIP Facility, the DIP Documents,
                            the Prepetition Financing, the Prepetition Senior Secured Note Documents, and/or the
                            transactions contemplated thereunder or under the Interim DIP Order occurring prior to
                            entry of the Interim DIP Order, including (x) any so-called “lender liability” or equitable
                            subordination or recharacterization claims or defenses, (y) any and all claims and causes
                            of action arising under the Bankruptcy Code, and (z) any and all claims and causes of
                            action with respect to the validity, priority, perfection or avoidability of the liens or
                            claims of the DIP Collateral Agent, the DIP Administrative Agent, the DIP Lenders, and
                            the Prepetition Secured Parties. The Debtors further waive and release any defense, right
                            of counterclaim, right of set-off or deduction to the payment of the Prepetition
                            Obligations and the DIP Obligations which the Debtors may now have or may claim to
                            have against the Releasees, arising out of, connected with or relating to any and all acts,
                            omissions or events occurring prior to this Court entering the Interim DIP Order.


                  STATEMENT REGARDING SIGNIFICANT PROVISIONS

        24.      The DIP Orders contain certain of the provisions (the “Significant Provisions”)

identified in the Complex Case Procedures as set forth below:

        (i)      Milestones. The Interim DIP Order contains Milestones which are outlined in the
                 table above.

        (ii)     No Cross-Collateralization. The Interim DIP Order does not provide for cross-
                 collateralization.

        (iii)    Roll ups. The Interim DIP Order contains (i) provisions deeming prepetition debt
                 to be postpetition debt; and (ii) provisions requiring the proceeds of postpetition
                 loans to be used to repay pre-petition debt. The Interim Roll-Up Loans shall roll
                 up, on a one-to-one basis, a principal amount equal to the principal amount of the
                 Interim DIP Loans on a pro rata basis across the holdings of the Prepetition Secured
                 Parties. The Final Roll-Up Loans shall roll up, on a one-to-one basis, a principal
                 amount equal to the principal amount of the Final DIP Loans on a pro rata basis
                 across the holdings of the Prepetition Secured Parties. All of the Roll-Up Loans
                 remain subject to Challenge, consistent with the Interim DIP Order.

        (iv)     Liens on Avoidance Actions. As detailed in the Summary of Material Terms
                 herein, the Interim DIP Order contains liens on the proceeds of certain avoidance
                 actions.

        (v)      Default Provisions and Remedies. As detailed in the Summary of Material Terms


                                                        24
Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 25 of 40




        herein, the DIP Credit Agreement contains events of default that are usual and
        customary for debtor-in-possession financings.

(vi)    Releases. Subject to entry of the Final DIP Order, the Interim DIP Order contains
        releases and indemnification provisions as detailed in the Summary of Material
        Terms provided herein.

(vii)   Limits on Use of Cash Collateral other than “Carve-Outs.” Proceeds of the
        Replacement DIP Facility shall be used in a manner consistent with the terms and
        conditions of the Interim DIP Order and the DIP Documents and in accordance with
        the DIP Budget.

(viii) Non-Consensual Priming Liens. The Interim DIP Order provides for priming of
       the Prepetition Liens with the consent of the Prepetition Secured Parties and
       provision of adequate protection. Nothing in the Interim DIP Order shall constitute
       a finding or ruling by the Court that any alleged Permitted Prior Lien is, or is not,
       valid, senior, enforceable, prior, perfected, or non-avoidable. Moreover, nothing
       shall prejudice the rights of any party-in-interest to challenge the validity, priority,
       enforceability, seniority, avoidability, perfection, or extent of any alleged Permitted
       Prior Lien and/or security interests.

(ix)    No Provisions that Limit the Ability of Estate Fiduciaries to Fulfill their Duties
        under the Bankruptcy Code and Applicable Law. The Interim DIP Order does
        not limit the ability of the estate fiduciaries to fulfill their duties under the
        Bankruptcy Code and applicable law.

(x)     Validity, Perfection, and Amount of Prepetition Liens. As detailed in the
        Summary of Material Terms herein, the Interim DIP Order includes customary
        stipulations and admissions regarding the Prepetition Liens.

(xi)    Challenge Period. Parties in interest may challenge the stipulations set forth in the
        Interim DIP Order (including the Roll-up Loans) by no later than the date that is no
        later than the earlier of (I) October 29, 2021, or (II) the deadline established by
        order of the Court for objections to any motion seeking the entry of an order
        confirming a plan of the Debtors or the sale of all or substantially all the assets of
        the Debtors.

(xii)   Provisions Granting Superpriority Claims. As detailed in the Summary of
        Material Terms herein, the Interim DIP Order provides for superpriority
        administrative claims against the Debtors with priority over any and all
        administrative expense claims and unsecured claims against the Debtors or their
        estates in any of the Cases or any Successor Cases.

(xiii) 506(c)/552 Waivers. Subject to entry of the Final DIP Order, the Interim DIP
       Order contains section 506(c) and 552 waivers.

25.     The Debtors submit that these Significant Provisions, as detailed in the Interim DIP



                                          25
       Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 26 of 40




Order, are appropriate under the facts and circumstances of these Cases and should be approved.

         THE DEBTORS’ NEED FOR FURTHER POSTPETITION FINANCING

        26.     At the commencement of these Cases, the Debtors had virtually no cash on hand,

were in default under their prepetition financing facilities, and had ceased operations. With

funding made available under the Emergency DIP Facility, the Debtors retained professionals,

entered into a new agreement with a qualified scheduling entity, restored operations at the power

plants, and expect to generate near-term revenues by delivering power to ERCOT. Approval of

the Replacement DIP Facility is the essential next step in the Debtors’ plan to maximize the value

of their estates for the benefit of all constituents.

        27.     Ultimately, following extensive arm’s-length negotiations that resulted in material

concessions from the DIP Lenders on fees, interest payment/accrual, liquidity, maturity, covenants

and other key terms, the Debtors and the DIP Lenders came to a mutual agreement on the terms

and conditions of the Replacement DIP Facility. The Replacement DIP Facility will provide the

Debtors with immediate access to necessary liquidity and continued access to the Prepetition

Secured Parties’ collateral, including Cash Collateral, on a consensual basis. For these and other

reasons, the Debtors believe that the proposed Replacement DIP Facility represents the best

available financing alternative.

        28.     An essential component of the Replacement DIP Facility is the Roll-Up Loans that

refinance certain Prepetition Obligations. This is required by the DIP Lenders as a condition to

their commitment to provide postpetition financing and their consent to the Debtors’ use of Cash

Collateral. Any alternative debtor-in-possession financing available to the Debtors would have

required the consent of the Prepetition Secured Parties and the DIP Lenders under the Emergency

DIP Facility, or, in the alternative, a full refinancing of all such obligations. Any such alternative

would leave the Debtors in a worse position than the structure negotiated under the Replacement


                                                    26
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 27 of 40




DIP Facility, which only requires rolling up a portion of the Prepetition Obligations commensurate

with the new money DIP Loans. Given the concessions of the DIP Lenders related to fees and

other expenses, liquidity, and maturity (among others) in the Replacement DIP Facility, the

Debtors believe that refinancing limited Prepetition Obligations is necessary and appropriate under

the circumstances.

       29.     In addition to the “roll up,” the Replacement DIP Facility contains reasonable fees

detailed above, which are required as a condition to providing financing and are integral to the

financing package. These fees were the subject of arm’s-length, good faith negotiations between

the Debtors and the DIP Lenders, are an integral component of the overall terms of the

Replacement DIP Facility, were required by the DIP Lenders as consideration for the extension of

postpetition financing, and were the subject of significant negotiations and DIP Lender

concessions (e.g., the Upfront Fee and Unused Line Fee are not payable until the Maturity Date).

Given the financial and operating condition of the Debtors, the timing, cost, and risk of

administering these Cases, and the Debtors’ liability profile, these fees are reasonable and

appropriate under the circumstances.

       30.     For these reasons, the Debtors, in consultation with their advisors, determined that

the DIP Lenders’ financing proposal represents the best postpetition financing available to the

Debtors. The Replacement DIP Facility provides the Debtors and their creditor constituencies

with postpetition financing on the best available terms.

       31.     As proposed, the Replacement DIP Facility will allow the Debtors to fund ongoing

operations and maintenance expenses, pay general and administrative expenses associated with

the business and these Cases, and, and conduct a robust sale process. Without the Emergency DIP

Facility, the Debtors would not be poised to generate additional revenues through operations, and




                                                27
       Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 28 of 40




the Debtors would likely require significantly more funding than budgeted in connection with the

Replacement DIP Facility. However, absent approval of the Replacement DIP Facility, the

Debtors would not generate sufficient revenues to fund these cases or maximize the value of the

Debtors’ assets through a sale of their businesses as going concerns—a result that would

significantly harm all stakeholders. Accordingly, the Debtors, in the exercise of their sound

business judgment, have determined that entering into the Replacement DIP Facility is in the best

interest of the estates.

                                       BASIS FOR RELIEF

        A.      The Court Should Authorize the Debtors to Obtain Postpetition Financing
                Through the DIP Documents as a Sound Exercise of Their Business Judgment.

        32.     The Court should authorize the Debtors, as an exercise of their sound business

judgment, to obtain access to the Replacement DIP Facility. Courts grant considerable deference

to a debtor’s business judgment in obtaining postpetition secured credit consistent with the

provisions of and policies underlying the Bankruptcy Code. See ASARCO, Inc. v. Elliott Mgmt.

(In re ASARCO, L.L.C.), 650 F.3d 593, 601 (5th Cir. 2011) (explaining that the business judgment

standard “encourages discretion”); In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del.

2011) (“[C]ourts will almost always defer to the business judgment of a debtor in the selection of

the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases

consistently reflect that the court’s discretion under section 364 is to be utilized on grounds that

permit reasonable business judgment to be exercised so long as the financing agreement does not

contain terms that leverage the bankruptcy process and powers or its purpose is not so much to

benefit the estate as it is to benefit a party-in-interest.”); c.f., In re Sanchez Energy Corp., No. 19-

34508 (MI) (Bankr. S.D. Tex. Aug. 15, 2019) (order approving postpetition financing as exercise

of debtors’ business judgment); iHeartMedia, Inc., No. 18-31274 (MI) (Bankr. S.D. Tex. June 7,



                                                  28
         Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 29 of 40




2018) (same); In re N. Bay Gen. Hosp., Inc., No. 08-20368 (Bankr. S.D. Tex. July 11, 2008)

(same).

          33.   To determine whether a debtor has met the business judgment standard, a court

should examine “whether a reasonable business person would make a similar decision under

similar circumstances.” In re Helm, 335 B.R. 528, 538 (Bankr. S.D.N.Y. 2006); see also Richmond

Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985) (noting that “more exacting

scrutiny [of the debtor’s business decisions] would slow the administration of the debtor’s estate

and increase its cost, interfere with the Bankruptcy Code’s provision for private control of

administration of the estate, and threaten the court’s ability to control a case impartially”).

          34.   The Debtors’ determination to move forward with the Replacement DIP Facility is

a sound exercise of their business judgment following a thorough process and careful evaluation

of the availability, viability, and lack of alternatives likely to result in a favorable outcome given

their needs in these Cases. The Debtors and their advisors determined that the Debtors require

postpetition financing to administer the Cases, to protect their assets and operate their businesses,

and to commence a marketing and sales process during these Cases. The Debtors negotiated the

Replacement DIP Documents with the DIP Lenders in good faith, at arm’s length, and with the

assistance of their advisors. The DIP Lenders are not willing to provide the financing necessary

in the absence of the protections provided in the DIP Documents and the DIP Orders.

          35.   The fact that the Debtors have properly exercised their business judgment with

regard to the Replacement DIP Facility is underlined by the fact that the Creditors’ Committee has

fully agreed to all of the terms and conditions set out in the DIP Documents and the Interim DIP

order.

          36.   Accordingly, entry into the DIP Documents and approval of the Replacement DIP




                                                  29
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 30 of 40




Facility are appropriate in the Debtors’ business judgment.

       B.      The Repayment of Certain Prepetition Obligations and Amounts Borrowed
               Under the Emergency DIP Facility and Under the DIP Orders Is Appropriate.

       37.     As set forth above, the DIP Credit Agreement provides that, subject to entry of the

Interim DIP Order and a Final DIP Order, certain Prepetition Obligations will be refinanced and

repaid using part of the proceeds of the Replacement DIP Facility, both on an interim and final

basis. This roll-up and refinancing of certain Prepetition Obligations is a common feature in

debtor-in-possession financing arrangements and is appropriate as a sound exercise of the Debtors’

business judgment.

       38.     Courts in the Fifth Circuit have recognized that it is appropriate to authorize the

payment of prepetition obligations where necessary to protect and preserve the estate, including

an operating business’s going-concern value. See, e.g., In re CoServ, L.L.C., 273 B.R. 487, 497

(Bankr. N.D. Tex. 2002) (authorizing payment of certain prepetition claims pursuant to “doctrine

of necessity”); In re Equalnet Commc’ns Corp., 258 B.R. 368, 369–70 (Bankr. S.D. Tex. 2000)

(business transactions critical to the survival of the business of the debtor are exceptions to the

general rule of nonpayment of prepetition claims prior to plan confirmation). The business

judgment rule shields a debtor’s management from judicial second-guessing. In re Johns-Manville

Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[T]he [Bankruptcy] Code favors the

continued operation of a business by a debtor and a presumption of reasonableness attaches to a

debtor’s management decisions.”).

       39.     Repayment of prepetition debt is a common feature in debtor-in-possession

financing arrangements. Courts in this and other jurisdictions have approved similar DIP features,

including on the first day of the case. See, e.g., In re Shoreline Energy LLC, No. 16- 35571 (DRJ)

(Bankr. S.D. Tex. Dec. 16, 2016) (authorizing approximately $50 million DIP that included



                                                30
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 31 of 40




refinancing of $32 million in prepetition debt); In re Black Elk Energy Offshore Operations, LLC,

No. 15-34287 (MI) (Bankr. S.D. Tex. Mar. 18, 2016) (authorizing approximately $15 million DIP

that included refinancing of approximately $7.5 million in prepetition debt); In re ATP Oil & Gas

Corp., No. 12-36187 (MI) (Bankr. S.D. Tex. Aug. 21, 2012) (authorizing approximately $618

million DIP that included refinancing of approximately $368 million in prepetition debt); In re

Radioshack Corp., No. 15- 10197 (BLS) (Bankr. D. Del. Feb. 5, 2015) (authorizing approximately

$285 million DIP that included refinancing of approximately $250 million in prepetition debt

pursuant to interim order); In re MACH Gen, LLC, No. 14-10461 (MFW) (Bankr. D. Del. Mar. 5,

2014) (authorizing approximately $200 million DIP that included refinancing of approximately

$144 million in prepetition debt pursuant to interim order).

       40.     Where, as here, the Prepetition Secured Parties are likely oversecured, repaying

such creditors that stand to receive payment in full with postpetition loans will not harm the

Debtors’ estates and other creditors; rather, the Replacement DIP Facility’s proposed repayment

feature merely affects the timing, not the amount, of the Prepetition Secured Parties’ recovery.

The DIP Lenders do not seek to prime any other secured claims (other than the Prepetition Liens),

which makes the Replacement DIP Facility very attractive to the Debtors. More importantly, the

roll-up will not prejudice any party’s right to challenge the amount, validity, perfection,

enforceability, priority or extent of the debt or liens associated with the Prepetition Obligations;

The Interim DIP Order provides that any parties in interest has the ability to bring a challenge

proceeding in accordance with applicable law and within a reasonable timeframe.

       41.     The DIP Orders do not seek to impair any party’s rights with respect to any alleged

Permitted Prior Liens; the rights of all parties with respect to the assertion or challenge of any

Permitted Prior Liens are reserved for adjudication at the appropriate time.




                                                31
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 32 of 40




       42.     The Replacement DIP Facility is also integral to the Debtors’ ability to bridge to a

value-maximizing sale process, as contemplated since the commencement of these Cases and

would not be available absent the roll up. In contrast, absent the Replacement DIP Facility,

including the roll-up, the Debtors’ ability to continue operating and marketing their assets would

be jeopardized to the detriment of all parties in interest. Given these circumstances, repayment of

certain Prepetition Obligations, as set forth in the Interim DIP Order and DIP Credit Agreement,

is reasonable, appropriate, and a sound exercise of the Debtors’ business judgment.

       43.     The Debtors similarly should be authorized to repay and/or refinance all amounts

borrowed under the Emergency DIP Facility. These amounts are post-petition secured obligations,

with a number of protections detailed in the Emergency DIP Order, that must be repaid prior to

obtaining any additional financing from the DIP Lenders. Repayment of these amounts was

contemplated from the outset and is appropriate here.

       C.      No Comparable Alternative to the Replacement DIP Facility Is Reasonably
               Available.

       44.     A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by section 364(c) of the Bankruptcy Code.

Bray v. Shenandoah Fed. Sav. & Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir.

1986); see, e.g., In re UGHS Senior Living, Inc., No. 15-80399-G3-11, 2015 WL 7307317, at *8

(Bankr. S.D. Tex. Nov. 18, 2015). Where few lenders are likely to be able and willing to extend

the necessary credit to the debtor, “it would be unrealistic and unnecessary to require [the debtor]

to conduct an exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr.

N.D. Ga. 1988), aff’d sub nom. Anchor Savings Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120

n.4 (N.D. Ga. 1989); In re Snowshoe Co., 789 F.2d at 1088 (“The statute imposes no duty to seek

credit from every possible lender before concluding that such credit is unavailable.”).



                                                32
       Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 33 of 40




       45.     Other than the proposed Replacement DIP Facility, there are no viable or

comparable financing alternatives available to the Debtors. No party in interest has presented a

more viable or favorable financing package. For a number of reasons, including the nature and

state of the Debtors’ business, the Debtors’ financing needs, and the liens of the Prepetition

Secured Parties on the Prepetition Collateral, the Debtors submit that the Replacement DIP Facility

represents the best financing available to them at this time.

       D.      The Debtors Should Be Authorized to Grant Liens and Superpriority Claims
               to the DIP Lenders.

       46.     If a debtor in possession is unable to obtain credit under the provisions of section

364(c) of the Bankruptcy Code, the debtor in possession may obtain credit secured by a senior or

equal lien on property of the estate that is already subject to a lien, commonly referred to as a

“priming lien.” 11 U.S.C. § 364(d). Section 364(d)(1) of the Bankruptcy Code provides that the

court, after notice and hearing, may authorize the debtor in possession to obtain credit or incur

debt secured by a senior or equal lien on property of the estate that is subject to a lien only if –

               (A)     the trustee is unable to obtain such credit otherwise; and

               (B)     there is adequate protection of the interest of the holder of the lien on the
                       property of the estate on which such senior or equal lien is proposed to be
                       granted.

11 U.S.C. § 364(d)(1); see also In re McKenzie Energy Corp., 228 B.R. 854, 874 (S.D. Tex. 1998)

(citing section 364(d)).

       47.     The Debtors do not have sufficient unencumbered assets to secure debtor-in-

possession financing to fund non-consensual chapter 11 cases, and are not aware of any party that

is interested in providing, or willing to provide, a comparable postpetition financing package to

the Debtors on an unsecured basis. Accordingly, the Replacement DIP Facility’s structure is

appropriate in light of the Debtors’ financing needs and the circumstances of the Cases. The



                                                  33
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 34 of 40




Prepetition Secured Parties have consented to the priming of the Prepetition Liens in light of the

adequate protection package offered in the Interim DIP Order, including the roll-up of a

proportionate amount of their obligations as set forth in the Interim DIP Order. Accordingly, the

relief requested pursuant to section 364(d)(1) of the Bankruptcy Code is both warranted and

appropriate under the circumstances.

       E.      The DIP Lenders Should Be Deemed Good-Faith Lenders Under Section
               364(e) of the Bankruptcy Code.

       48.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and their right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

               The reversal or modification on appeal of an authorization under this section [364
               of the Bankruptcy Code] to obtain credit or incur debt, or of a grant under this
               section of a priority or a lien, does not affect the validity of any debt so incurred, or
               any priority or lien so granted, to an entity that extended such credit in good faith,
               whether or not such entity knew of the pendency of the appeal, unless such
               authorization and the incurring of such debt, or the granting of such priority or lien,
               were stayed pending appeal.

       49.     As explained herein, the Replacement DIP Facility is the result of arm’s-length,

good faith negotiations between the Debtors and the DIP Lenders.

       50.     The Debtors submit that the terms and conditions of the DIP Documents are

reasonable and appropriate under the circumstances, and the proceeds of the Replacement DIP

Facility will be used only for purposes that are permissible under the Bankruptcy Code. The

Debtors are unable to secure post-petition financing on better terms, and the DIP Lenders’ are

willing to fund the Replacement DIP Facility. The Court should therefore find that the DIP

Lenders are “good faith” lenders within the meaning of section 364(e) of the Bankruptcy Code and

are entitled to the protections afforded by that section.



                                                  34
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 35 of 40




       F.      The Debtors Should Be Authorized to Pay the Interest and Fees Required
               under the DIP Documents.

       51.     The Debtors believe that the interest and fees to be paid under the Replacement DIP

Facility are consistent with the market and are reasonable and appropriate, particularly in light of

the circumstances of these Cases, and represent the most favorable terms available to the Debtors.

The Debtors considered and negotiated the interest rate and fees when determining in their sound

business judgment that the Replacement DIP Facility constituted the best terms on which the

Debtors could obtain the postpetition financing necessary to meet the goals of these Cases.

Additionally, the Debtors submit that the specific interest and fees and consistent with the

postpetition financing market in this and other jurisdictions. The Court should therefore authorize

the Debtors to pay the interest and fees provided under the DIP Documents in connection with the

Replacement DIP Facility.

                      REQUEST FOR USE OF CASH COLLATERAL

       52.     The Debtors’ use of property of their estates, including the Cash Collateral, is

governed by section 363 of the Bankruptcy Code, which provides in relevant part that:

               If the business of the debtor is authorized to be operated under section . . . 1108 . . .
               of this title and unless the court orders otherwise, the [debtor] may enter into
               transactions, including the sale or lease of property of the estate, in the ordinary
               course of business, without notice or a hearing, and may use property of the estate
               in the ordinary course of business without notice or a hearing.

11 U.S.C. § 363(c)(1).

       53.     Pursuant to section 363(c)(2) of the Bankruptcy Code, a debtor may not use cash

collateral unless “(A) each entity that has an interest in such cash collateral consents; or (B) the

court, after notice and a hearing, authorizes such use, sale, or lease in accordance with the

provisions of this section.” 11 U.S.C. § 363(c)(2).

       54.     Bankruptcy Code section 363(e) requires adequate protection of interests in cash



                                                  35
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 36 of 40




collateral when a debtor seeks authority to use cash collateral. 11 U.S.C. § 363(e). Generally,

what constitutes adequate protection is decided on a case-by-case basis. In re Energy Partners,

Ltd., 409 B.R. 211, 236 (Bankr. S.D. Tex. 2009); see In re Columbia Gas Sys., Inc., No. 91-803,

1992 WL 79323, at *2 (Bankr. D. Del. Feb. 18, 1992); In re Mosello, 195 B.R. 277, 289 (Bankr.

S.D.N.Y. 1996) (“[T]he determination of adequate protection is a fact-specific inquiry . . . left to

the vagaries of each case.”); see also In re DeSardi, 340 B.R. 790, 804 (Bankr. S.D. Tex. 2006)

(discussing adequate protection being required to maintain the status quo between a secured party

and the debtor).

       55.     The Debtors intend to provide the Prepetition Secured Parties with adequate

protection in the form of (a) replacement liens, (b) superpriority claims, and (c) the payment of

certain professional expenses. Similar adequate protection packages have been approved by courts

in this district. See, e.g., In re EXCO Resources, Inc., No. 18-30155 (MI) (Bankr. S.D. Tex. Jan.

16, 2018) (granting superpriority administrative claims, adequate protection replacement liens,

adequate protection payments, and fees and expenses on an interim basis to the applicable

prepetition secured creditors); In re LINN Energy, LLC, No. 16-60040 (DRJ) (Bankr. S.D. Tex.

May 13, 2016) (same); In re Energy XXI LTD., No. 16-31928 (DRJ) (Bankr. S.D. Tex. Apr.

15,2016) (same).

       56.     The Prepetition Secured Parties have consented to the Debtors’ use of Cash

Collateral in consideration of the proposed adequate protection package. Additionally, the

Prepetition Secured Parties will inherently benefit from the Debtors’ proposed use of property of

their estates, including the Cash Collateral, which will prevent avoidable diminution in value of

the Cash Collateral, and enhance the likelihood of a successful sale process. Accordingly, the

Court should approve the Debtors’ use of Cash Collateral and the adequate protection provided to




                                                36
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 37 of 40




the Prepetition Secured Parties under section 363(c)(2) of the Bankruptcy Code.

             REQUEST FOR MODIFICATION OF THE AUTOMATIC STAY

       57.     The Interim DIP Order contemplates a modification of the automatic stay

established pursuant to section 362 of the Bankruptcy Code, to the extent necessary, to permit the

DIP Collateral Agent and Prepetition Secured Parties to perfect their interest in collateral and to

take various actions without further order of or application to the Court.

       58.     Stay modification provisions of this type are customary features of postpetition

debtor in possession financing facilities and are reasonable under the circumstances. See, e.g., In

re EXCO Resources, Inc., No. 18-30155 (MI) (Bankr. S.D. Tex. Jan. 16, 2018) (modifying

automatic stay as necessary to effectuate the terms of the order); In re Southcross Holdings LP,

No. 16-20111 (MI) (Bankr. S.D. Tex. Apr. 11, 2016) (same); In re Autoseis, Inc., No. 14-20130

(RSS) (Bankr. S.D. Tex. Mar. 27, 2014) (same). Accordingly, the Court should modify the

automatic stay to the extent contemplated by the Interim DIP Order.

     IMMEDIATE ACCESS TO THE REPLACEMENT DIP FACILITY AND CASH
        COLLATERAL IS NECESSARY TO AVOID IRREPARABLE HARM.

       59.     The Debtors require immediate access to Cash Collateral and the Replacement DIP

Facility to meet working capital and business operating needs, fund the administration of these

Cases, and to pursue their sale process. The court is empowered to conduct an expedited interim

hearing on a motion for approval of debtor-in-possession financing and the use of cash collateral

to the extent necessary to avoid immediate and irreparable harm, see Bankruptcy Rules 4001(b)(2)

and 4001(c)(2), and may authorize the use of cash collateral “if there is a reasonable likelihood

that the [debtor] will prevail at the final hearing under [section 363(e) of the Bankruptcy Code].”

11 U.S.C. § 363(c)(3).

       60.     Without the immediate approval of the Replacement DIP Facility and authorization



                                                37
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 38 of 40




to use Cash Collateral, the Debtors will be unable to continue operating in the ordinary course,

which will harm the estates. The amounts requested on an interim basis in the Replacement DIP

Facility are narrowly tailored and necessary to preserve and maximize the value of the Debtors’

estates. Expedited relief is therefore warranted under these circumstances.

                              REQUEST FOR FINAL HEARING

       61.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date for the Final Hearing that is as soon as practicable, and fix the time and date

prior to the Final Hearing for parties to file objections to this Motion.

                               EMERGENCY CONSIDERATION

       62.     As set forth above, the relief requested in the Motion on an emergency basis is

necessary to avoid delays and stoppages in operations, and otherwise maximize the value of their

estates. Moreover, no party in interest’s rights will be prejudiced as they will have an additional

opportunity to respond to certain relief prior to entry of the Final DIP Order. Accordingly, the

Debtors have satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003

and requests that the Court approve the relief requested herein on an emergency basis.

                WAIVERS OF BANKRUPTCY RULES 6004(a) AND 6004(h)

       63.     The Debtors respectfully request that the Court enter an order providing that notice

of the relief requested herein satisfies Bankruptcy Rule 6004(a), and that waives the fourteen-day

stay provided for by Bankruptcy Rule 6004(h).

                                  RESERVATION OF RIGHTS

       64.     Except as otherwise provided, nothing contained herein or any actions taken

pursuant to such relief requested is intended or shall be construed as: (a) an admission as to the

amount of, basis for, or validity of any claim against a Debtor entity under the Bankruptcy Code

or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s


                                                  38
       Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 39 of 40




right to dispute any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion

or any order granting the relief requested by this Motion or a finding that any particular claim is

an administrative expense claim or other priority claim; (e) a request or authorization to assume,

adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code;

(f) an admission as to the validity, priority, enforceability, or perfection of any lien on, security

interest in, or other encumbrance on property of the Debtors’ estates; (g) a waiver or limitation of

the Debtors’ or any other party in interest’s rights under the Bankruptcy Code or any other

applicable law; or (h) a concession by the Debtors that any liens (contractual, common law,

statutory, or otherwise) that may be satisfied pursuant to the relief requested in this Motion are

valid, and the rights of all parties in interest are expressly reserved to contest the extent, validity,

or perfection or seek avoidance of all such liens. If the Court grants the relief sought herein, any

payment made pursuant to the Court’s order is not intended and should not be construed as an

admission as to the validity of any particular claim or a waiver of the Debtors’ or any other party

in interest’s rights to subsequently dispute such claim.

                                              NOTICE

        65.     Notice of this Motion will be provided to: (i) the Office of the United States Trustee;

(ii) those persons who have formally appeared and requested notice of service in this proceeding

pursuant to Bankruptcy Rules 2002; (iii) counsel for the Creditors’ Committee; (iv) counsel for

the Senior Secured Noteholders and the DIP Lenders; (v) the thirty (30) largest unsecured creditors

of the Debtors; (vi) governmental agencies having a regulatory or statutory interest in these Cases;

and (vii) any other party entitled to notice pursuant to Bankruptcy Local Rule 9013-1(d). A copy

of this Motion is also available on the website of the Debtors’ notice and claims agent at

http://cases.stretto.com/agilonenergy. In light of the nature of the relief requested herein, the


                                                  39
      Case 21-32156 Document 177 Filed in TXSB on 08/31/21 Page 40 of 40




Debtors submit that no other or further notice is necessary.

                                         CONCLUSION

       The Debtors request that the Court enter the DIP Orders, granting the relief requested in

this Motion and such other and further relief as is appropriate under the circumstances.

Dated: August 31, 2021

                                             Respectfully submitted,

                                             By: /s/ Simon R. Mayer
                                             Elizabeth M. Guffy
                                             Texas Bar No. 08592525
                                             Simon R. Mayer
                                             Texas Bar No. 24060243
                                             LOCKE LORD LLP
                                             600 Travis St., Suite 2800
                                             Houston, TX 77002
                                             Telephone: (713) 226-1200
                                             Facsimile: (713) 223-3717
                                             Email: eguffy@lockelord.com
                                                    simon.mayer@lockelord.com

                                             Attorneys for
                                             Agilon Energy Holdings II LLC, et al.


                                   Rule 9013-1(i) Certificate

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Bankruptcy Local Rule 9013-1(i).


                                             /s/ Simon R. Mayer
                                             Simon R. Mayer


                                      Certificate of Service

      The undersigned certifies that this Motion was served electronically on August 31, 2021
via ECF on those parties registered to receive such ECF service in these Cases.


                                             /s/ Simon R. Mayer
                                             Simon R. Mayer


                                                40
